Citation Nr: 0101092	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  94-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  In November 1997, the Board affirmed 
the denial of service connection for PTSD, finding that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  In May 1998, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") vacated the Board's November 
1997 decision and remanded the claim back to the Board for 
further evidentiary development.  In August 1998, the Board 
remanded the claim back to the RO for additional evidentiary 
development.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1990, the 
RO denied a claim of entitlement to service connection for 
PTSD.

2.  The evidence submitted subsequent to the June 1990 RO 
decision that denied reopening the veteran's claim of 
entitlement to service connection for PTSD is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background


The evidence that was of record at the time of the June 1990 
RO decision denying service connection for PTSD is set out 
below.  

The veteran's DD Form 214 shows he served in Vietnam as 
demonstrated by his receipt of the Vietnam Service Medal and 
the Vietnam Campaign Medal.  He did not receive any awards or 
decorations indicative of participation in combat.  

The service personnel records show the veteran was assigned 
to the Service Battery, 6th Battalion, 32nd Artillery in 
Vietnam from October 26, 1967 to October 28, 1967 where his 
principal duty was wheeled vehicle mechanic.  From October 
28, 1967 to October 21, 1968, he was assigned to the 
Headquarters and Headquarters Company of the 532nd Service 
and Supply Battalion where his principle duty was motor 
sergeant and vehicle mechanic. 

The service medical records reveal no complaints of or 
treatment for residuals of a jeep accident.  At the time of 
the veteran's separation examination conducted in October 
1968, no pertinent abnormalities were noted.  

In August 1978, the veteran submitted an application for 
compensation.  He indicated in the document that he injured 
his back, right ankle and right wrist in "summer 1968" 
while he was with the U.S. Field Army Station in Cam Ranh 
Bay, Vietnam.  The veteran reported that the disabilities 
were due to an accident when a jeep overturned in Cam Ranh 
Bay.  

The report of an October 1978 VA examination shows that the 
veteran reported that he injured his low back, right wrist 
and ankle when a jeep overturned while he was in Vietnam in 
1967.  The veteran reported that he had been on crutches for 
a while because of the ankle injury.   

Private clinical records dated in August 1985 show the 
veteran sought treatment for right wrist pain which began in 
1977 as a result of an injury.  

The veteran's original claim of entitlement to service 
connection for PTSD was received in May 1989.  

The report of a June 1989 VA examination is of record.  It 
was noted that the veteran was a combat engineer and then in 
the field artillery while serving in the Army in Vietnam.  
The veteran reported that he served with an Honor Guard at a 
cemetery in Washington, D.C. in 1969 when he injured his 
finger firing a howitzer.  He further reported that he had 
had constant pain in his right wrist and right hand since 
that time.  

The veteran was hospitalized at a VA facility in September 
1989.  It was noted that he "served as a combat engineer in 
building bridges and delivering supplies in Vietnam, October 
1967 to October 1968."  The veteran reported several 
stressful incidents while serving in Vietnam including seeing 
dead, mutilated and injured Americans, witnessing a 
helicopter crash and also witnessing a mess hall blow up.  He 
reported that he saw other people blown up by a mine 
explosion and that he was also in a convoy that received 
sniper fire.  The pertinent diagnosis was PTSD. 

A separate clinical record dated in September 1989 included 
the notation that the veteran served as a combat engineer 
delivering supplies and building bridges in Vietnam.  He 
reported witnessing dead, mutilated and injured Americans and 
Vietnamese.  He reported that a "short round" hit a bunker 
and killed Americans.  He also reported witnessing a 
helicopter crash as well as witnessing a mess hall being 
blown up.  He reported that he saw people blown up by a mine 
explosion and was in a convoy that received sniper fire.  

A statement from a service acquaintance dated in June 1991 
has been associated with the claims files.  The author 
reported that he served in the same outfit with the veteran 
while on active duty, and that he had knowledge of a jeep 
accident that had resulted in injuries to the veteran's right 
wrist, right ankle and back.  The author further reported he 
was aware the veteran had "post traumatic syndrome 
condition."  He recalled that the veteran received cuts and 
injuries to his mouth during the accident.  

In June 1990, service connection was denied for PTSD.  The RO 
determined that the diagnosis of PTSD was not supported by 
the evidence of record.  The veteran was informed of the 
rating decision and of his procedural and appellate rights in 
July 1990.  He did not appeal the decision and it became 
final.  

The evidence added to the record subsequent to the June 1990 
rating decision that denied service connection for PTSD is 
set out below.  

VA hospitalization and outpatient treatment records have been 
submitted subsequent to the June 1990 rating decision.  The 
records, in pertinent part, reflect diagnosis of and 
treatment for PTSD.  In a clinical record dated in January 
1993, it was recorded that the veteran was a driver for a 
colonel who, along with 29 other men, died in a bunker as a 
result of a short round from friendly artillery.  The veteran 
reported that the artillery round came from either U.S. or 
Korean forces.  He indicated that he was by his jeep 
approximately 30 feet away when the artillery shell exploded.  
He reported that the jeep tipped on its side and pinned him 
by the legs but he was able to dig himself out.  

The veteran was hospitalized at a VA facility from April to 
June 1994 with pertinent diagnoses of chronic severe PTSD, 
major depression, generalized anxiety disorder, panic 
disorder with agoraphobia and dissociative disorder, not 
otherwise specified, secondary to PTSD.  It was noted that 
the veteran arrived in Vietnam on October 28, 1967 and was 
"floated" for three months, serving with several units.  

The veteran reported that he was a motor pool sergeant.  He 
indicated that he was assigned to the 532 Support and Supply 
Unit where he participated in convoys that delivered supplies 
and men to combat units.  The veteran reported that he 
injured his back when his convoy was attacked and his truck 
was run off the road by oncoming vehicles due to confusion 
during the battle.  He stated that he was pinned under a 
jeep, which was eventually lifted off of him, and he was 
subsequently taken to a field hospital in Tuy Hoa.  He 
reported that his back was wrapped and his left ankle and 
right wrist were splinted at the hospital.  He indicated that 
he was on crutches for seven to ten days and he was 
thereafter returned to his unit.  He reported he did not 
receive the Purple Heart medal.

He stated that convoys were frequently attacked.  He reported 
that his unit received the Presidential Unit Citation.  The 
veteran described another incident when he was told to drive 
some officers to an area where they arranged artillery 
sightings.  The officers went into a bunker.  The veteran 
reported that he heard an artillery round, which hit the 
corner of the bunker where the officers were.  He stated that 
the jeep he was in was thrown on its side by the explosion, 
pinning his legs.  He indicated that he had to dig his way 
out from the jeep.  He reported that he then crawled into the 
stricken bunker where he came into contact with bodies.  On 
his way out of the bunker, he stated that he fainted.  He 
indicated he was subsequently taken to a field hospital in 
Tuy Hoa where his ankle and back were checked.  He reported 
he lost consciousness for approximately seven hours.  

The transcript of an August 1993 RO hearing is of record.  
The veteran's representative pointed out that the service 
personnel records show the veteran was assigned to the 32nd 
artillery from October 26 to October 28, 1967.  The 
representative reported that the veteran contended he served 
approximately three months with this organization before he 
went to the headquarters company service battalion.  The 
representative alleged that there were errors in the 
veteran's service personnel records.

The veteran testified that in either April, May or June of 
1968, he was requested to drive some officers to an exercise.  
At the appointed time, he drove a Lieutenant Colonel, one or 
two Majors and a Captain to a Korean artillery base located 
in Tuy Hoa.  He reported that thereafter, a short 8-inch 
Korean artillery round exploded on a bunker.  He indicated 
that the explosion flipped the jeep that he was standing by.  
He testified that he tried to crawl into the stricken bunker 
and reached a body.  He thereafter crawled out of the bunker 
and called for help on a radio mounted on his jeep.  He 
indicated that after he made the radio call he passed out and 
woke up in a dispensary in Tuy Hoa where he was checked out 
and then returned to his outfit.  

The veteran described another stressful incident occurring 
when his unit from the 173 Airborne Brigade was ambushed 
resulting in "a lot" of casualties.  The veteran's unit 
participated in the clean up of the aftermath with men and 
equipment.  The veteran testified that he personally went to 
the ambush site and observed wrecked vehicles and a few 
casualties including bodies in wrecked vehicles.  The veteran 
thought this event occurred in the early part of 1968 between 
Nha Trang and Tuy Hoa.  He further reported that while he 
observed casualties, he was not directly involved in handling 
any of them.  He testified that he witnessed several 
helicopter crashes near Tuy Hoa when helicopters crashed into 
a mountain.  He reported that he witnessed the soldiers 
boarding one of the helicopters and that he himself was 
supposed to be on the helicopter but his orders were changed.  
He indicated that the main stressor involved the incident 
when the bunker was hit by the friendly artillery round.  

An August 1993 lay statement from the veteran's companion 
reports on symptomatology observed in the veteran.  

In September 1993, the veteran submitted a lay statement 
which was a word for word transcription of his testimony at 
the August 1993 RO hearing pertaining to the incident when a 
bunker was struck by a friendly artillery round.  

In a January 1994 letter, the Department of the Army, U.S. 
and Joint Services Environmental Support Group, transmitted 
extracts of Operational Reports- Lessons Learned (OR-LL) 
submitted by the U.S. Army Support Command, Cam Ranh Bay, 
which was the higher headquarters of the 532 Supply and 
Service Battalion.  Also enclosed were extracts of an OR-LL 
submitted by the 173 Airborne Brigade.  It was noted that the 
documents report on combat operations and enemy activities, 
to include ambushes and bunker incidents in the Tuy Hoa area.  
The OR-LL's were also referenced as revealing unit 
casualties.  The bunker incidents all pertained to enemy 
bunkers.  

Records from Social Security Administration are associated 
with the claims files.  It was determined that the veteran 
was disabled as of May 1981 due to orthopedic problems.  

The veteran submitted a statement in February 1994 wherein he 
reported he was assigned to the 532 Supply Unit as well as 
the 632 Artillery at the time of the Tet Offensive.  He wrote 
that during the Tet Offensive he was driving a supply truck 
and came under fire.  He reported that this was his primary 
stressor.  

In a letter dated in October 1994, M. E. Adams, MA, LPCC, NCC 
reported that she had been treating the veteran since July 
1994 for major depression secondary to chronic and severe 
PTSD.  

In August 1994, a second statement was submitted by the same 
service acquaintance who submitted the June 1991 statement.  
The author wrote that he was assigned to the 432 Road Repair 
Parts Company.  He reported that his company was working with 
the 532 Support and Supply Company while on convoy near the 
city of Tuy Hoa.  The author indicated that the veteran's 
jeep was following two trucks in the convoy when a mine was 
detonated.  When the author got closer to the scene he 
noticed soldiers were trying to right a military jeep the 
veteran was driving.  The veteran was pinned under the jeep.  
The author reported that the veteran was loaded on a 
stretcher and transported to a dispensary in Tuy Hoa.

The author also related that he did not see the veteran for 
several days after moving to the dispensary.  When he finally 
saw the veteran, he noted that the veteran's hand was 
wrapped, he had a back brace and he had been kept at bed rest 
for ten or more days.  The author observed that the veteran 
walked on crutches for a period of time.  

In November 1994, J. Canive, M.D. wrote that he had been 
treating the veteran in a PTSD program since May 1992.  It 
was the doctor's opinion that the veteran had chronic and 
severe PTSD.  

In a statement dated in November 1994, M. E. Adams, MA, LPCC, 
NCC reported that a psychological assessment confirmed that 
the veteran had chronic severe PTSD.  She specifically 
referenced the fact that the veteran had flashbacks of a 
battle that occurred in January 1968 when he was pinned under 
a vehicle that had been wrecked by a land mine explosion.  In 
January 1995, she wrote that the veteran had chronic severe 
post-traumatic stress syndrome.  

The veteran was hospitalized at a VA facility from January to 
March 1996.  The pertinent discharge diagnoses were chronic 
PTSD, major depression in partial remission, generalized 
anxiety disorder and panic disorder by history.  The Axis IV 
diagnosis was combat stressors.  

A stressor statement was received at the RO in January 1997.  
The veteran described an incident when his unit went out to 
assist a convoy that had been attacked.  He reported that as 
his unit neared the city of Tuy Hoa, three vehicles and a 
wrecker which were in front of the veteran's jeep hit a land 
mine.  He indicated that he witnessed the explosion and that 
the jeep he was ridding in was flipped upside down, pinning 
him underneath of it.  He reported he passed out.  The jeep 
was righted by some soldiers and the veteran was placed on a 
stretcher in a truck.  The veteran wrote that he observed 
body parts being put in body bags.  He indicated he passed 
out again and woke up in a dispensary in Tuy Hoa or at the 
91st Field Hospital, he could not remember which.  He 
reported that he was treated with a back brace, his head and 
hand were wrapped and he was put on bed rest for 
approximately two weeks.  He indicated that after being on 
bed rest, he was on crutches for a period of time.  He 
concluded the statement by reporting that he was a combat 
engineer while stationed at Fort Belvoir but did not perform 
those duties while stationed in Vietnam.  

In October 1997, R. Chavez, LISW, reported that he saw the 
veteran at a PTSD aftercare group.  He noted the veteran had 
identified a combat related trauma he was involved in which 
was when the veteran's jeep crashed during a Viet Cong 
ambush.  It was noted that as a result of this trauma, the 
veteran was service-connected for scars.  The author reported 
that the veteran met the criteria for severe and chronic 
PTSD.  

A statement was received from the veteran's representative in 
March 1999.  He reported that records and treatises 
demonstrate that the veteran's unit, the 6th Battalion of the 
32nd Artillery, was heavily engaged by enemy forces during 
the Tet offensive.  He referenced a firefight that occurred 
on January 30, 1968.  The representative further noted that 
the veteran was attached to the 532nd Supply and Service 
Battalion at Tuy Hoa Air Force Base when the air base was 
attacked by enemy sappers on July 29, 1968.  This attack 
resulted in the damage and destruction to aircraft allegedly 
witnessed by the veteran as well as enemy bodies laid out on 
the tarmac which was also allegedly witnessed by the veteran.  

The representative noted that the veteran previously reported 
observing aircraft that had crashed or were destroyed.  The 
representative opined that the aircraft the veteran was 
referring to, were the aircraft damaged or destroyed in the 
sapper attack of July 29, 1968.  The representative 
referenced a treatise which demonstrated that on March 6, 
1968, the 173rd Airborne Brigade was ambushed which 
eventually resulted in 2 U.S. soldiers killed in action and 4 
U.S. soldiers wounded in action.  The representative noted 
that on March 12, 1968, elements of the 173rd Engineer 
Company were ambushed.  The representative opined that these 
events amount to credible supporting evidence that the 173rd 
Airborne Brigade was ambushed and the veteran later went to 
the ambush site and witnessed destroyed vehicles and 
casualties.  

The veteran submitted a stressor statement in March 1999.  He 
reported that on or about January 30, 1968, the 6th Battalion 
of the 32nd Artillery was attacked.  The veteran wrote that 
"[a]s a member of the 6th BN, 32nd Artillery, I was detailed 
to assist in confirming friendly casualties at the 6th BN, 
32nd Artillery FSB by entering American bunkers."  He 
reported that he witnessed friendly casualties at that time.  
The veteran reported that by July 1968, he was serving with 
the 532nd Service and Support Battalion, located at Tuy Hoa 
Air Force Base.  He remembered a sapper attack which occurred 
on July 29, 1968 and reported that the next day, he was 
driving a military truck on the air base and observed the 
destroyed military aircraft and dead enemy soldiers who were 
laid out on the tarmac.  

The veteran reported that until he read the unit history of 
the 173rd Airborne Brigade, he "was unaware that this attack 
had been reported or recorded, and that is why [the veteran] 
had not previously referenced this particular stressor, 
although it was especially striking in [his] mind."  He 
wrote that he was dispatched on one occasion to the scene of 
an ambush to see whether any damaged vehicles could be 
recovered.  He indicated that during the attempted recoveries 
of damaged vehicles, he witnesses a number of friendly 
casualties who were awaiting evacuation.  

Additional records from Social Security Administration were 
associated with the claims files.  On a Disability Report, 
completed by the veteran in May 1984, he reported that he had 
broken his right wrist as a child.  He indicated that the 
wrist was treated but still hurt.  The veteran was seeking 
compensation at that time due to an inability to work which 
he attributed to back trouble and a fractured wrist.  The 
report of a January 1988 examination included the notation 
that the veteran had a complete joint replacement in the 
right wrist "status post apparent shrapnel injury sustained 
in Vietnam in 1970."  

In July 1999, T. B. Vosburgh, M.D. reported that the veteran 
had been followed since 1989.  It was noted that based on 
extensive psychiatric evaluation and examination of the 
service record, the veteran was diagnosed with PTSD.  An Axis 
IV diagnosis of exposure to war was included.  In October 
1999, the doctor reported that the veteran had PTSD as a 
result of his service with the 632nd Artillery and later with 
the 532nd Support and Supply unit.  The doctor noted that 
while the veteran was stationed at Tuy Hoa during the Tet 
offensive in 1968, his base received incoming fire.  The 
doctor further reported that "[a]mong [the veteran's] duties 
with the combat engineers was extraction of dead U.S. 
soldiers from vehicles that had been hit by fire or land 
mines.  [The veteran was] also assigned to assist in Graves 
and Registration in the task of sorting and identifying U.S. 
dead."  The doctor noted that the above referenced incidents 
were traumatically stressful for the veteran and underlay his 
chronic PTSD.  In December 1999, the doctor reported that the 
veteran had been diagnosed with combat related PTSD.  He 
opined that the types of trauma the veteran experienced are 
not the type that are usually documented in military records 
but are also typical combat zone traumas experienced by many 
veterans who did not serve in a combat military occupational 
specialty.  In October 2000, the doctor reported that it was 
the conviction of the entire clinical team that the veteran's 
PTSD was related to combat zone experiences even thought he 
did not serve in a combat military occupational specialty.  

In March 2000, the director of the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) forwarded an extract 
of a unit history from the 31st Tactical Fighter Wing for the 
period from July 1 to September 30, 1968.  It was noted that 
the history listed a July 29, 1968 attack by a Viet Cong 
sapper squad against the Tuy Hoa Air Force Base.  USASCRUR 
was only able to verify that the veteran was assigned to the 
Service Battery of the 6th Battalion, 32 Artillery from 
October 26 to October 28, 1967 and then assigned to the 
Headquarters and Headquarters Company of the 532nd Supply and 
Services Battalion from October 28, 1967 to October 21, 1968.  
He was a vehicle mechanic while assigned to these units.  
Available U.S. Army casualty data did not list the veteran as 
being wounded.  

In August 2000, M. E. Adams, MA, LPCC, NCC provided an 
assessment that the veteran had chronic severe PTSD which was 
the result of numerous stressors, the prime one being the 
Vietnam war.  

The veteran testified before the undersigned in November 
2000.  He reported that when he initially arrived in Vietnam 
in October 1967, he was assigned to "C Battery 6, 32nd 
Artillery."  (T4).  He reported that his duties while 
assigned to that unit were unloading and loading heavy 
artillery ammunition for the guns.  

The veteran testified that he was with the 32nd Artillery for 
three months.  In approximately January of 1968, he was 
assigned to the 532nd Support and Supply Unit.  He described 
his duties while serving with this unit as consisting of 
"different support records service, convoy, receiving and 
shipping ammo, food to the troops, water."  (T5).  He 
reported that he was assigned to the 532nd from about January 
of 1968 to October 1968 when he left Vietnam.  

He testified that during the Tet Offensive, he was subjected 
to incoming mortar rounds and witnessed burnt bodies and 
accidents including rollover accidents of military vehicles.  
He alleged that he was on a detail to retrieve some vehicles 
that still had body parts in them.  He reported that he also 
had to assist in removing some of the bodies that were in the 
blown up vehicles and equipment.  He testified that in July 
he was subjected to sniper fire at Tuy Hoa.  

The veteran opined that the specific events that caused his 
PTSD were "seeing all the body parts and having to help 
registration groups remove or distract body parts of all 
kinds in military equipment and vehicles."  (T7).  He 
testified that he did not serve in his military occupational 
specialty while stationed in Vietnam as they already had 
sufficient personnel to fill that specific slot.  He reported 
that he participated in convoy duty at different times.  He 
indicated that he performed guard duty in July of 1968 when 
he was subjected to sniper fire.  He testified that he 
witnessed a lot of casualties involving children when he 
served in Vietnam.  

Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).

Also, a decision of the Board is appealable to the Court 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

The Board notes that, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit held that the Court erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 
1363-64.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

The claim entitlement to PTSD was denied in June 1990 because 
the "diagnosis of PTSD is not supported by the evidence of 
record."  Subsequent to the June 1990 rating decision, the 
veteran has submitted several statements providing details of 
alleged in-service stressors, which were not of record at the 
time of the 1990 decision.  Also submitted were clinical 
records which include some details as to the veteran's 
reported in-service stressors.  The veteran has also 
submitted the statements of a service acquaintance, which 
could be read as supporting in some respects, the veteran's 
report of stressors.  

This evidence is new as it was not of record at the time of 
the June 1990 rating decision.  The record is also material 
in that is provides evidence of in-service stressors that are 
potentially verifiable.  As noted above, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Based on the above, the Board 
must presume that the accounts of in-service stressors 
experienced by the veteran are true.  The evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
It bears directly and substantially upon the specific matter 
under consideration; is neither cumulative nor redundant; and 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board finds that further evidentiary development is 
required prior to the Board's adjudication of the re-opened 
claim of entitlement to service connection for PTSD.  This 
required development is set out in the remand portion of this 
decision.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only the appeal is granted.



REMAND

In August 1998, the Board remanded the claim, in part, to 
obtain the veteran's complete morning reports to include 
morning reports while he was assigned to the 32nd Artillery, 
the 532nd Service Battalion and the 173rd Airborne Brigade in 
Vietnam.  These documents have not been obtained.  The RO is 
advised that the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
United States Court of Veterans Appeals (Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board finds the RO must attempt to 
obtain these documents.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the reasons stated above, the claim of entitlement to 
service connection for PTSD is remanded to the RO for 
additional development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
PTSD.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  After 
obtaining any required releases, the RO 
should obtain the records identified by 
the veteran, which have not already been 
associated with the claims files, if 
possible.  Regardless of the veteran's 
response, the RO must obtain VA treatment 
records that have not been associated 
with the claims file.  

2.  The RO must obtain the complete 
morning reports of the 32nd Artillery, 
the 532nd Service Battalion and the 173rd 
Airborne Brigade for the periods of time 
when the veteran was assigned to these 
units.  The RO must specify that if any 
of the records are unobtainable, it must 
be informed in writing of this fact and 
the writing must be associated with the 
claims files.  

3.  If, after the development requested 
by the above two paragraphs has been 
completed and the RO determines that the 
veteran has provided additional evidence 
sufficient to send to USASCRUR for 
another attempt at verification, the RO 
should prepare a summary of the events.  
This summary and all supporting documents 
regarding the veteran's claimed 
additional stressor(s) and the morning 
reports should be submitted to USASCRUR 
at 7798 Cisna Road, Springfield, Virginia 
22105.  The RO should specifically 
request that USASCRUR determine if the 
acquaintance who submitted the June 1991 
and August 1994 statements served in the 
veteran's unit while he was in Vietnam.  

4.  USASCRUR should be requested to 
verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  Any 
obtained data should be associated with 
the claims files.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s), hospitalization report if any, 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD on a de novo 
basis in light of all pertinent laws and 
regulations as well as pertinent Court 
decisions.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 



